Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/13/2021.  Presently claims 1-5, 7-12 and 14-15 are pending. Claims 7-15 have been canceled. New claims 16 has been added.

Response to Arguments
Applicant's arguments filed 01/13/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. No timer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argued that the secondary prior art of Frenken (US20160023419A1) does not disclose the limitation of claim 1 of “wherein the controller terminates the pressing process only when in addition to the switch-off criterion a predetermined minimum value (Pmin) for a pressing parameter (P) has been exceeded and/or if the duration of the pressing process a minimum time (Tmin) has been exceeded”.

In response to this argument, in this final rejection Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US20170087709A1) in view of Frenken (US20160023419A1).
The prior art of Barezzani (US20170087709A1) is the primary art;
The prior art of Frenken (US20160023419A1) is a secondary art, and the secondary art does not have to disclose all the element of claim 1;
The secondary prior art of Frenken (US20160023419A1) is used to teach only the limitations that missing from the primary art; then use this teaching to modify the primary art in order to reliably achieve and maintain a specific pressing pressure in the simplest possible manner ( Frenken: paragraph 0007). Because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Therefore and with respect to claim 1, the primary prior art prior of Barezzani disclose a pressing machine for plastically deforming a workpiece (abstract and paragraph 0092), wherein the pressing machine comprises:
a motor (fig.10; (6)) (paragraph 0038-0041);
pressing jaws (figs.7 and 10 (13) and (14)) which are driven by the motor and can apply a force to the workpiece during operation;
a power transmission unit (fig10: (8)) coupled to the motor and the pressing jaws for transmitting power from the motor to the pressing jaws;

a controller (fig.10: (9)) which receives a currently measured value of the press parameter from the sensor unit and determines therewith a slope (paragraph 0055: Δp/Δt) of a press parameter curve (K) of the press parameter (P) (paragraphs 0048 and 0055; fig.1: the graph of pressure and time);
the controller terminates a pressing operation before reaching a maximum possible pressing force (Pmax) when the slope of the press parameter curve (K) of the pressing parameter (P) fulfills a switch-off criterio (Δp_ref/Δt) (paragraphs 0055-0060 and 0084; and claim 2: calculating Δp/Δt and compared with reference Δp_ref/Δt; if Δp/Δt equal to Δp_ref/Δt the motor will switched off).

The primary prior art prior of Barezzani does not disclose wherein the controller terminates the pressing process only when in addition to the switch-off criterion a predetermined minimum value (Pmin) for a pressing parameter (P) has been exceeded and/or if the duration of the pressing process a minimum time (Tmin) has been exceeded.

The secondary prior art of Frenken teaches a press fittings machine (abstract and paragraph 0015), comprises:
a motor (fig.1: (2)) (col.3 lines 13-23 and claim 1);
pressing jaws (fig.1: (6)) which are driven by the motor and can apply a force to the workpiece during operation;

the controller is configured to terminate the processing after prescribed amount pressure has a reached (pargraph 0024);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Barezzani to include the controller terminates the pressing process only when in addition to the switch-off criterion a predetermined minimum value (Pmin) for a pressing parameter (P) has been exceeded and/or if the duration of the pressing process a minimum time (Tmin) has been exceeded as taught by Frenken in order to reliably achieve and maintain a specific pressing pressure in the simplest possible manner ( Frenken: paragraph 0007); because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Also, the argument above is applied for the independent claim 11.
Accordingly, this argument is not percussive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3 and 5-15 rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US20170087709A1) in view of Frenken (US20160023419A1).

Regarding claim 1, Barezzani disclose a pressing machine for plastically deforming a workpiece (abstract and paragraph 0092), wherein the pressing machine comprises:
a motor (fig.10; (6)) (paragraph 0038-0041);
pressing jaws (figs.7 and 10 (13) and (14)) which are driven by the motor and can apply a force to the workpiece during operation;
a power transmission unit (fig10: (8)) coupled to the motor and the pressing jaws for transmitting power from the motor to the pressing jaws;
at least one sensor unit (figs.10-12: (22-24) for measuring at least one pressing parameter (P) (paragraph 0048-0051); and
a controller (fig.10: (9)) which receives a currently measured value of the press parameter from the sensor unit and determines therewith a slope (paragraph 0055: 
the controller terminates a pressing operation before reaching a maximum possible pressing force (Pmax) when the slope of the press parameter curve (K) of the pressing parameter (P) fulfills a switch-off criterio (Δp_ref/Δt) (paragraphs 0055-0060 and 0084; and claim 2: calculating Δp/Δt and compared with reference Δp_ref/Δt; if Δp/Δt equal to Δp_ref/Δt the motor will switched off).

Barezzani does not disclose wherein the controller terminates the pressing process only when in addition to the switch-off criterion a predetermined minimum value (Pmin) for a pressing parameter (P) has been exceeded and/or if the duration of the pressing process a minimum time (Tmin) has been exceeded.

Frenken teaches a press fittings machine (abstract and paragraph 0015), comprises:
a motor (fig.1: (2)) (col.3 lines 13-23 and claim 1);
pressing jaws (fig.1: (6)) which are driven by the motor and can apply a force to the workpiece during operation;
a controller configured to terminate the processing after prescribed amount of time elapsed (paragraphs 0065 and 0066),
the controller is configured to terminate the processing after prescribed amount pressure has a reached (pargraph 0024);



Regarding claims 11 and 15, Barezzani disclose a method of operating a pressing machine for plastically deforming a tubular workpiece (abstract and paragraph 0092), the method comprising the following operations:
engaging the workpiece with pressing jaws (figs.7 and 10 (13) and (14)) of the pressing machine (paragraph 0038-0041);
starting a motor (fig.10; (6)) (paragraph 0038-0041) of the press machine to apply a force through the press jaws to the surface of the engaged workpiece;
measuring a value of a press parameter (P) (paragraph 0048-0051);
receiving a currently measured value of the press parameter (P) by the controller (fig.10: (9)), and thereby determining a slope of a press parameter curve (K) of the press parameter (P) (paragraph 0055: Δp/Δt); and


Barezzani does not disclose wherein the controller terminates the pressing process only when in addition to the switch-off criterion a predetermined minimum value (Pmin) for a pressing parameter (P) has been exceeded and/or if the duration of the pressing process a minimum time (Tmin) has been exceeded.
 Frenken teaches a press fittings machine (abstract and paragraph 0015), comprises:
a motor (fig.1: (2)) (col.3 lines 13-23 and claim 1);
pressing jaws (fig.1: (6)) which are driven by the motor and can apply a force to the workpiece during operation;
a controller configured to terminate the processing after prescribed amount of time elapsed (paragraphs 0065 and 0066),
the controller is configured to terminate the processing after prescribed amount pressure has a reached (pargraph 0024);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barezzani to include the controller terminates the pressing process only when in addition to the 

measures a pressure in the hydraulic system as a pressing parameter (paragraph 0059).

Regarding claim 5, Barezzani disclose wherein the pressing parameter (P) is a current flowing through the motor (paragraph 0059; fig.11: (23)).

Regarding claim 7, Barezzani disclose wherein the slope of the press parameter curve (K) indicates the time course of the values of a press parameter (P) (paragraph 0055).

Regarding claim 8, Barezzani disclose the controller has a database that stores at least one shutdown criteria for certain pressing jaws and/or workpieces (paragraph 0102).

Regarding claim 9, Barezzani disclose the pressing machine is an electrically driven hydraulic or mechanical hand pressing device for pressing tubular workpieces (abstract).

Regarding claim 10, Barezzani disclose the press parameter curve (K) is formed from the current and the temporally preceding press parameter value (figs.3 and 4).

Regarding claims 12, Barezzani disclose the pressing parameter (P) is a parameter selected from the group consisting of a pressure, a force, a current through the motor, and a combination of these parameters (paragraph 0059).

Regarding claims 14, Barezzani disclose reading at least one switch-off criterion from a database of the controller (paragraph 0102).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US20170087709A1) in view of Frenken (US20160023419A1) as applied to claim 1 above, and further in view of Amherd (US7036806B2).

Regarding claim 4, Barezzani disclose the power transmission unit is a mechanical system (paragraph 0039: crankshaft or cam shaft), 

Barezzani does not disclose the sensor unit is a force sensor which measures a force at a location in the mechanical system as a pressing parameter (P);
Barezzani disclose a force sensor is connected to the controller (9) (paragraph 0118);
Amherd teaches a press fittings machine (abstract and cpl.1 lines 14-19), comprises:
a motor (fig.2: (10)) (col.3 lines 13-23 and claim 1);
pressing jaws (fig.1: (4)) which are driven by the motor and can apply a force to the workpiece during operation;
a mechanical power transmission system (fig.2: shaft (11) and bearing (18)) coupled to the motor for transmitting power from the motor (fig.2: (10)) to the pressing jaws(fig.1: (4));
a force sensor (fig.2:  (25)) which measures a force at a location in the mechanical power transmission system,
a controller (fig.2: (22)) is connected to the force sensor (fig.2: (25)),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Barezzani to include the sensor unit is a force sensor which measures a force at a location in the mechanical system as a pressing parameter as taught by Amherd, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725